         Case 1:19-mc-00423 Document 1 Filed 09/13/19 Page 1 of 4



                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK



IN RE:                                           Case No. ________________

APPLICATION OF PARTICIPACOES MORRO
VERMELHO S.A. and PMV INTERNATIONAL INC.

                      Petitioners.




           EX PARTE APPLICATION OF PARTICIPACOES MORRO
          VERMELHO S.A. and PMV INTERNATIONAL INC. FOR AN
         ORDER TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782




                                             KATSKY KORINS LLP
                                             605 Third Avenue
                                             New York, New York 10158
                                             212-953-6000
                                             Attorneys for Petitioners
             Case 1:19-mc-00423 Document 1 Filed 09/13/19 Page 2 of 4



       Based on the accompanying memorandum of law, the Declaration of Francisco Lopes,

dated September 11, 2019, including the exhibits annexed thereto, the Declaration of Francisco

Teixeira da Silva Proenca de Carvalho, dated September 10, 2019, the Declaration of Renata

Horovitz Kalim, dated September 11, 2019, and the Declaration of Nicholas Arons, dated

September 13, 2019 (the “Arons Declaration”), including the exhibits annexed thereto,

Participações Morro Vermelho S.A. (“PMV S.A.”) and PMV International Inc. (“PMV Intl.”)

(“Petitioners”) respectfully petition this Court for an order pursuant to 28 U.S.C. § 1782

(“Section 1782”) authorizing them to serve subpoenas on and take discovery from Citibank, N.A.

(“Citibank”) and Morgan Stanley (the “New York Banks”) for use in foreign proceedings in

Portugal, Brazil, and the British Virgin Islands (“BVI”) (the “Application”).

       Petitioners, the complainants in ongoing criminal proceedings in Brazil and Portugal

against a former director of PMV S.A., Luciano Mestrich Motta (“Motta”), seek an order

authorizing discovery of a limited set of bank records from certain financial institutions within

this Court’s jurisdiction for use in these, and other contemplated foreign proceedings pursuant to

Section 1782. As set forth in more detail in the accompanying memorandum of law, Petitioners

satisfy each of the three statutory requirements of Section 1782. First, Citibank and Morgan

Stanley are each headquartered and therefore reside within the Southern District of New York.

Second, the bank records sought by Petitioners are “for use” in the pending criminal proceedings

in Portugal and Brazil and the contemplated forthcoming civil proceedings in Portugal, Brazil,

and BVI. Third, Petitioners qualify as “interested persons” under Section 1782, as they are the

complainants and prosecutorial assistants in the criminal proceedings pending in Portugal and

Brazil, and will also be parties in the forthcoming civil proceedings in Portugal, Brazil, and the

BVI.




                                                 2
             Case 1:19-mc-00423 Document 1 Filed 09/13/19 Page 3 of 4



       In addition, as set forth in more detail in the accompanying memorandum of law, the four

discretionary factors established in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

264-65 (2004) each weigh in favor of granting Petitioners’ Application. First, the New York

Banks are not participants in the pending criminal proceedings and will not be parties in the

forthcoming civil proceedings. Second, Petitioners are not aware of any reason why the

applicable foreign tribunals or governmental bodies would be unreceptive to the discovery

sought by this Application; to the contrary, bank records are routinely used in cases around the

world relating to claims of fraud and embezzlement. Third, Petitioners are the victims of fraud,

embezzlement, deceit and breaches of fiduciary duties owed to them, among other injurious

conduct, and seek this discovery in good faith to obtain the relief they seek in the various foreign

proceedings. Thus, this Application is not an attempt to harass or circumvent foreign proof-

gathering restrictions or other policies. Finally, Petitioners’ discovery requests, which are set

forth in the proposed subpoenas attached as Exhibits 1 and 2 to the Arons Declaration, are

narrowly tailored to the bank records and communications that are relevant to the claims in the

various foreign proceedings, and are therefore not unduly intrusive or burdensome.

       Accordingly, and for the reasons set forth in the accompanying memorandum of law,

Petitioners respectfully request that the Court grant Petitioners’ Application ex parte and issue

the Proposed Order attached as Exhibit 3 to the Arons Declaration, which will grant them

permission to serve the New York Banks with the subpoenas attached as Exhibits 1 and 2 to the

Arons Declaration.




                                                 3
          Case 1:19-mc-00423 Document 1 Filed 09/13/19 Page 4 of 4



Dated: New York, New York
       September 13, 2019
                                   KATSKY KORINS LLP

                                   By: s/Elan R. Dobbs____
                                          Elan Dobbs
                                          Timothy J. Holland
                                   605 Third Avenue
                                   New York, NY 10158
                                   (212) 953-6000
                                   Attorneys for Petitioners




                                      4
